Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, lines 4-5, “the processor” should read -- the at least one processor -- for consistency. This also applies to claim 18. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. 2011/0088890A1), in view of Estes et al. (U.S. 2017/0138173A1).
Regarding claim 1, Clark discloses a method of drilling a subterranean wellbore (see fig. 1), the method comprising: obtaining (by a processor, refer to para 0132) 
However, Clark fails to teach determining a producer well casing property profile and a formation resistivity parameter from the current profile or current leakage profile along the producer well determining the position using the producer well casing property profile and the formation resistivity parameter.
Estes et al. teach a method of drilling a subterranean wellbore (refer to abstract), the method comprising: determining a producer well casing property profile (see fig. 2 and refer to para 0025: each casing 202a, 202b,202c has a unique magnetic profile associated with them, processor 226 and surface processor receives these magnetic profiles to determine the casing property profile which is used to steer injector well 206, also refer to para 0026) and a formation resistivity parameter (paragraphs 0022 and 0026: the drill string contains MWD sensors for determining formation resistivity while the magnetometers detects distortions in the earth’s magnetic field), drilling a first section of a second injector well (406, and refer to para 0039); and determining the position of the second injector well (406) with respect to the first injector well (402) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark to include determining a producer well casing property profile and a formation resistivity parameter from the current profile or current leakage profile along the producer well determining the position using the producer well casing property profile and the formation resistivity parameter, as taught by Estes et al., to efficiently determine the distance and direction of the first and second well with respect to the production well, as well as to guide the drill strings in drillings the new wells in alignment with the production well.  
Regarding claim 2, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Clark further discloses determining, at a magnetic sensor (154, fig. 4) in a bottomhole assembly (BHA) disposed in the second injector well, a magnetic sensor position (refer to para 0056); updating the survey data of the second injector well using the magnetic sensor position (para 0046: course correction is performed while the survey is updated); and determining the position of the second injector well with respect to the first injector well using the updated survey data (refer to paragraphs 0056-0057).
Regarding claim 3, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Clark further discloses wherein determining the current profile or current leakage profile includes a BHA conductive body (casing 20) in the first injector well (12; refer to para 0041 and 0042).  

Regarding claim 6, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Clark further discloses wherein either: the current profile is determined from the current leakage profile using integration along a depth axis; or the current leakage profile is determined from the current profile using differentiation along a depth axis (para 0132: the processor is capable of calculating/determining the current profile from the current leakage profile using integration along a depth axis or the current leakage profile from the current profile using differentiation along a depth axis).  
Regarding claims 7-8, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Clark further discloses wherein a current profile and the current leakage profile is determined along the producer well (12) using the magnetic ranging measurements (refer to paragraphs 0042 and 0045). Estes et al. teach the producer well casing property profile (see fig. 2 and refer to para 0025: each casing 202a, 202b,202c has a unique magnetic profile associated with them, processor 226 and surface processor receives these magnetic profiles to determine the casing property profile which is used to steer injector well 206, also refer to para 0026) and the formation resistivity parameter is determined (paragraphs 0022 and 0026: the drill string contains MWD sensors for determining formation resistivity while the magnetometers detects distortions in the earth’s magnetic field). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clark and Estes et al. to have the producer well casing property profile and the formation resistivity parameter determined from the current profile along the producer well, for the purpose of efficiently determining the inclination and orientation of the wells being drilled. 
Regarding claim 9, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Clark further discloses wherein the magnetic ranging measurements are obtained from magnetic ranging with surface excitation data collected during drilling of the first injector well (refer to para 0132).  
Regarding claim 10, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Estes et al. further discloses the casing property profile comprises at least one selected from the group consisting of producer well casing conductivity (each casing 202a, 202b,202c has a unique magnetic profile associated with them, which implies a specific conductivity). 
Regarding claim 11, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 1 above; Clark further discloses wherein the drilling the first section of the second injector well comprises drilling without ranging (para 0094: the first section can be any section with a depth as short as the length of the drill bit, wherein this section can be drilling without ranging).  

5 is rejected under 35 U.S.C. 103 as being unpatentable over Clark  (U.S. 2011/0088890A1), in view of Estes et al. (U.S. 2017/0138173A1) as applied to claim 1 above, and further in view of Kuckes (U.S. 2010/0155139A1).
Regarding claim 5, the combination of Clark and Estes et al. teach all the features of this claim as applied to claim 4 above; however, the combination of Clark and Estes et al. fail to teach determining the current profile or current leakage profile includes magnetic ranging measurements comprising a magnetic field generated by leakage current on a casing of the first injector well.  
Kuckes teach a magnetic ranging system (refer to abstract) wherein current leakage profile includes magnetic ranging measurements comprising a magnetic field generated by leakage current (refer to para 0061) on a casing (refer to para 0038) of the first injector well (12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clark and Estes et al. to include determining the current profile or current leakage profile includes magnetic ranging measurements comprising a magnetic field generated by leakage current on a casing of the first injector well, as taught by Kuckes, to efficiently determine the distance and direction of the first and second well with respect to the production well, as well as to guide the drill strings in drillings the new wells in alignment with the production well.  
Allowable Subject Matter
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

generate a three-well forward (fig. 4 shows three well) simulation model using survey data for a producer well (404, fig. 4: the processor receives data from the magnetic field sensor to generate guidance instructions/model for drilling adjacent wells, also refer to para 0026), survey data for a first injector well, survey data for a first section of a second injector well (para 0023; the drilling assembly further survey instructions for obtaining survey parameters, also refer to para 0034), a producer well casing property profile (para 0025: each casing 202a, 202b,202c has a unique magnetic profile associated with them, processor 226 and surface processor receives these magnetic profiles to determine the casing property profile which is used to steer injector well 206, also refer to para 0026), and a formation resistivity parameter (paragraphs 0022 and 0026: the drill string contains MWD sensors for determining formation resistivity while the magnetometers detects distortions in the earth’s magnetic field).
However, Estes et al. fail to teach determine, using the three-well forward simulation model, a simulated magnetic field; measure, at a magnetic sensor in the BHA, a first measured magnetic field; determine a calibration ratio based on the 
Regarding claim 18, Estes et al. disclose a system (see fig. 4) comprising: a drill bit (bit A); a bottomhole assembly (assembly of 408) coupled with the drill bit (bit A), the BHA comprising a magnetic field sensor (see fig. 2, 224, refer to para 0026); and at least one processor (226 and 142, see figs. 1 and 2) in communication with the magnetic field sensor (224), wherein the processor (142) is coupled with a non-transitory computer-readable storage medium (144) having stored therein instructions which, when executed by the at least one processor (142, refer to para 0021), causes the at least one processor to: 
generate a three-well forward (fig. 4 shows three well) simulation model using survey data for a producer well (404, fig. 4: the processor receives data from the magnetic field sensor to generate guidance instructions/model for drilling adjacent wells, also refer to para 0026), survey data for a first injector well, survey data for a first section of a second injector well (para 0023; the drilling assembly further survey instructions for obtaining survey parameters, also refer to para 0034), a producer well casing property profile (para 0025: each casing 202a, 202b,202c has a unique magnetic profile associated with them, processor 226 and surface processor receives these magnetic profiles to determine the casing property profile which is used to steer injector well 206, also refer to para 0026), and a formation resistivity parameter (paragraphs 
However, Estes et al. fail to teach determine, using the three-well forward simulation model, a simulated magnetic field; measure, at a magnetic sensor in the bottomhole assembly (BHA) of the second injector well, a first measured magnetic field; determine a calibration ratio based on the simulated magnetic field and the measured magnetic field; generate, using the three-well forward simulation model, a look-up table comprising magnetic field sensor positions and magnetic field information for a plurality of planned depth positions in a second section of the second injector well; calibrate the look-up table using the calibration ratio; measure, at a magnetic sensor in the bottomhole assembly (BHA), a second measured magnetic field measured at a first planned depth position corresponding to one of a plurality of planned depth positions; determine the true magnetic sensor position by looking up the second measured magnetic field in the look-up table; and determine the offset between the true magnetic sensor position and the first planned depth position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
10/15/2021



/Nicole Coy/Primary Examiner, Art Unit 3672